Citation Nr: 0029141	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  96-23 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to monetary benefits birth defects in the 
veteran's children, claimed as a residual of the veteran's 
exposure to Agent Orange during service.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1966 TO February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from An April 1996 hearing officer decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  That rating decision, in part, 
denied entitlement to monetary benefits birth defects in the 
veteran's children, claimed as a residual of the veteran's 
exposure to Agent Orange during service.

The case was previously before the Board in October 1998, 
when it was remanded for the RO to adjudicate the issue under 
newly promulgated regulations.  Unfortunately, and due to no 
fault on the part of the RO, the case must be remanded again.  


REMAND

The veteran asserts that his children were born with birth 
defect as a result of Agent Orange exposure during active 
service.  The veteran has not submitted detailed evidence 
with respect to the exact birth defects at issue.  

The Board originally remanded this issue in October 1998 
because, during the pendency of the appeal, new laws and 
regulations were enacted that permitted the award of monetary 
benefits to children of Vietnam veterans who have spina 
bifida.  38 U.S.C.A. § 1805 (West 1991& Supp. 2000); 
38 C.F.R. § 3.814 (1999).  

The Board remanded the case for the RO to provide the veteran 
with the appropriate application materials and to permit 
adjudication of the issue.  The RO did provide the veteran 
with the application materials in December 1998.  The veteran 
did not respond to the RO's request for information related 
to this issue.  Consequently, the RO denied the claim as 
being "not well grounded."  

Effective October 30, 2000 the requirement for claimants to 
submit a well grounded claim has been eliminated from 
38 U.S.C. § 5107.  As it reads at present the controlling 
section of the United States Code states:  

Sec. 5107 Assistance to claimants; benefit of the 
doubt; burden of proof

(a)  The Secretary shall assist a claimant in 
developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall 
include requesting information as described in 
section 5106 of this title.  The Secretary shall 
provide a medical examination when such 
examination may substantiate entitlement to the 
benefits sought.  The Secretary may decide a claim 
without providing assistance under this subsection 
when no reasonable possibility exists that such 
assistance will aid in the establishment of 
entitlement.

(b)  The Secretary shall consider all evidence and 
material of record in a case before the Department 
with respect to benefits under laws administered 
by the Secretary and shall give the claimant the 
benefit of the doubt when there is an approximate 
balance of positive and negative evidence 
regarding any issue material to the determination 
of the matter.

(c)  Except when otherwise provided by this title 
or by the Secretary in accordance with the 
provisions of this title, a person who submits a 
claim for benefits under a law administered by the 
Secretary shall have the burden of proof.

H.R. 4205, the Floyd D. Spence National Defense Authorization 
Act for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000).  

When the Board addresses an issue that was not addressed by 
the RO, consideration must be given to whether the appellant 
will be prejudiced by the Board's consideration of the issue 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 391 (1993).  The relevant statute requiring a claimant 
to submit a well grounded claim has been eliminated.  
Therefore, the RO should be permitted the opportunity to 
adjudicate the issue on appeal on the merits in the first 
instance.  Bernard v. Brown, 4 Vet. App. 384, 391 (1993).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide this issue.  To ensure that the 
Department of Veterans Affairs (VA) has met due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

1.  The RO should contact the veteran and 
permit him one more chance to provide a 
list of the specific birth defects in his 
children and provide a list containing 
the names of all health care 
professionals and/or facilities (private 
and governmental) where he the children 
had been treated for the claimed birth 
defects.  The RO should again provide the 
veteran with a copy of VA Form 21-0304, 
"Application for Spina Bifida 
Benefits."

2.  The RO should provide a reasonable 
time for the veteran to respond.  

3.  Subsequently, the RO should consider 
the issue on appeal.  In this regard, the 
RO should give full consideration to 
38 U.S.C.A. § 1805 (West 1991& Supp. 
1998); 38 C.F.R. § 3.814 (1998).  The RO 
should consider the issue on the merits 
and also consider if the law is 
dispositive of the claim, and whether the 
claim should be denied because of lack of 
entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the question involving benefits for 
birth defects will be postponed until the remand action is 
completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


